DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al. (US 2008/0038518, hereinafter “Gallagher”, previously cited) in view of Suzawa  (US 2014/0361289, hereinafter “Suzawa”).
Regarding claim 1, Gallagher teaches in Figs. 1A-1D (shown below) and related text method of manufacturing a semiconductor device comprising: 
depositing a thermally decomposable organic material (i.e. polymer containing as polymerized units one or more monomers of nitrogen-containing compounds based on amine, 20, Fig. 1B and ¶¶[0021]-[0047]) on a substrate in which a recess is formed (Figs. 1A-1B); 
depositing a metal oxide layer on the organic material (e.g. overlayer material made from aluminum oxide formed over layer 20, Fig. 1C and ¶[0048]); and 
forming an air gap (21, Fig. 1D and ¶[0064]) between the metal oxide layer (e.g. oxide of aluminum, Fig. 1C and ¶[0048]) and the recess by heating (¶[0063]) the substrate at a predetermined temperature to thermally decompose the organic material to desorb the organic material under the metal oxide layer through the metal oxide layer (Fig. 1D).


    PNG
    media_image1.png
    904
    410
    media_image1.png
    Greyscale



Gallagher, however, does not explicitly teach that the metal oxide layer is formed by sputtering, which uses a target containing metal in an oxygen-containing gas atmosphere.  Nonetheless, depositing metal oxide layer by sputtering using a target containing metal in an oxygen-containing gas atmosphere is well-known in the art as evidenced by Suzawa.  Specifically, Suzawa teaches that metal oxide, such as, aluminum oxide disclosed by Gallagher can be deposited by different methods including reactive sputtering method that includes using a metal target (e.g. aluminum) in an oxygen atmosphere (¶[0103]).
Thus, since the prior art teaches all of the claim method steps using such steps would lead to predictable results and, as such, one of ordinary skill in the art would find it obvious before the effective filling date of the claimed invention to form the metal oxide (i.e. aluminum oxide) layer disclosed by Gallagher using the steps disclosed by Suzawa that include depositing a metal oxide layer on the organic material by sputtering using a target containing metal in an oxygen-containing gas atmosphere as doing so would require nothing other than performing steps that are well-known in the art for forming oxidized metal oxide layer. 
Regarding claim 2 (1), the combined teaching of Gallagher and Suzawa discloses wherein depositing the metal oxide layer comprises performing the sputtering using the target containing aluminum, (Suzawa, ¶[0103]).
Regarding claim 3 (2), the combined teaching of Gallagher and Suzawa discloses wherein depositing the metal oxide layer is performed while the substrate is maintained at a temperature of 150 degrees C or higher, which overlaps the claimed temperature 200 degrees C or lower (Suzawa, ¶[0103]), where it would have been obvious to one of ordinary skill in the art to adjust the range of Suzawa to the claimed range as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  
Regarding claim 4 (1), the combined teaching of Gallagher and Suzawa discloses wherein depositing the metal oxide is performed while the substrate is maintained at a temperature of 150 degrees C or higher, which overlaps the claimed temperature of 200 degrees C or lower (Suzawa, ¶[0103]), where it would have been obvious to one of ordinary skill in the art to adjust the range of Suzawa to the claimed range as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  

Relevant Prior Art
The following prior art is relevant to the instant invention but not relied upon in any of the rejections: 	Kohl et al. (US 2004/0146803) teaches in Figs. 2A-2F and related text forming air gaps (250, Fig. 2F and ¶[0057]) between a metal oxide layer (240, Fig. 2B and ¶[0058]) and a substrate (210, Fig. 2B and ¶[0058]) by depositing a thermally decomposable organic material (220, Fig. 2B and ¶[0061]) on a substrate (210, Fig. 2B and ¶[0058]), depositing metal oxide layer (240, Fig. 2E and ¶[0058]) on the organic material layer (Fig. 2E) by sputtering (¶[0058]) and forming air gaps between the metal oxide layer and the substrate by heating the substrate at a predetermined temperature to thermally decompose the organic material to desorb the organic material under the metal oxide layer through the metal oxide layer (¶[0061]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/16/2022